   Case: 4:20-cv-01895-JMB Doc. #: 8 Filed: 06/17/21 Page: 1 of 1 PageID #: 20


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-cv-1895 JMB
                                                   )
ERDCC, et al.,                                     )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. (ECF No. 7). During the proceedings in this Court,

plaintiff proceeded pro se and in forma pauperis. However, when the Court dismissed this action

on March 23, 2021, the Court certified that an appeal would not be taken in good faith, see 28

U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review of any issue

that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962). Further, plaintiff

has repeatedly filed meritless lawsuits in this Court, to the point his litigation practices have risen

to the level of abuse of the judicial process. The Court therefore finds plaintiff may not proceed in

forma pauperis on appeal. The instant motion will be denied. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's motion to proceed in forma pauperis on

appeal (ECF No. 7) is DENIED.

       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 17th day of June, 2021.

                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE
